Citation Nr: 0718805	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-26 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1956 to October 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision.  In November 
2006, the veteran appeared at a hearing held at the RO before 
the undersigned (i.e., Travel Board hearing).  


FINDING OF FACT

Bilateral hearing loss was first shown many years after 
service, and is not due to any in-service events, including 
claimed noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

 Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in March 2004, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate the claim for service 
connection for hearing loss, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was also told to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  In addition, in 
March 2006, the veteran was provided information regarding 
ratings and effective dates.  He did not respond with any 
additional information, and while the claim was not 
subsequently readjudicated, there is no rating or effective 
date to be assigned as a result of this decision; as such, 
the failure to provide notice of these two elements prior to 
the initial adjudication is harmless error.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Hence, the VCAA notice 
requirements have been satisfied.  See 38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159.  

With respect to the duty to assist, the RO determined that 
service medical records were unavailable, and that further 
attempts to obtain them would be futile.  All records 
identified by the veteran have been obtained, and he has 
specifically stated that he has no further evidence to 
submit.  He appeared at a Travel Board hearing before the 
undersigned in November 2006.  At his hearing, he testified 
that he had first been evaluated for hearing loss four years 
earlier, and records of a hearing evaluation in 2002 are of 
record, as well as subsequent VA treatment records.  He 
states he has not received any other treatment.  Although a 
nexus examination was not obtained, as discussed below, there 
is no probative evidence establishing that an event, injury, 
or disease occurred in service or during an applicable 
presumptive period for which the claimant qualifies, or 
symptoms of a disability may be associated with it.  See, 
e.g., See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Moreover, there is no reasonable possibility than an 
examination would be able to establish past events, i.e., 
that the veteran had significant noise exposure during 
service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

The RO obtained additional VA medical records after the 
November 2005 supplemental statement of the case (SSOC), 
dated in April 2006 and June 2006.  Although no SSOC was 
subsequently issued, the evidence is not pertinent to the 
issue on appeal; i.e., it does not mention hearing loss, nor 
does it address any of the missing elements required to 
establish service connection-service onset, or nexus.  Thus, 
no SSOC is required.  See 38 C.F.R. § 19.31(b)(1) (2006) 
(SSOC will be furnished if the RO receives additional 
pertinent evidence after an SOC or most recent SSOC has been 
issued and before the appeal is certified to the Board and 
the appellate record is transferred to the Board).  Thus, the 
Board also concludes that VA's duty to assist has been 
satisfied.

There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of his claim.  Throughout the appeal, he has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Therefore, he is 
not prejudiced by the Board considering the merits of the 
claims in this decision.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection

The veteran contends that he developed hearing loss due to 
noise exposure from weapons during service.  He contends that 
he was constantly exposed to weapons firing during six weeks 
of basic training, without ear protection.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection for 
hearing loss may be granted where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

Service medical records are unavailable in this case.  Where 
a veteran's service medical records are unavailable, the 
Board has a heightened duty to assist and obligation to 
explain its findings and conclusions and to carefully 
consider the benefit of the doubt rule in cases such as this.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet.App. 365 (1991).  However, the legal standard for proving 
a claim for service connection is not lowered, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Further, there is no adverse presumption of service 
connection as a result of the loss of these records.  Cromer 
v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  In this case, 
the veteran states that he was not treated during service for 
hearing loss, nor does he recall having been afforded a 
separation examination; thus, service medical records would 
be of little help.  

The earliest medical evidence of hearing loss is in a private 
audiogram dated in July 2002, more than 40 years after the 
veteran's discharge from service.  No history was included in 
the report.    

VA medical records indicate that the veteran began receiving 
treatment in April 2003, when he was afforded a comprehensive 
evaluation in connection with his first visit.  On a review 
of systems, he reported that his hearing was not good.  
Subsequently, he was evaluated for asymmetrical hearing loss.  
On a VA ENT consult in October 2003, the veteran reported 
that he worked as a professional pianist.  He had noticed a 
significant drop in his hearing in the left ear over the past 
several years.  He stated that it had started in the 
military, when he had been firing M-1 rifles.  It was noted 
that he had asymmetric sensorineural hearing loss, and that 
he had previously had an adequate work-up, including magnetic 
resonance imaging (MRI) scan, which had ruled out 
retrochochlear lesions.  He was thought to be a good 
candidate for hearing aids, and needed a repeat audiogram at 
least once a year.  

The VA records and the veteran's hearing testimony indicate 
that although he was evaluated for a hearing aid, he was 
ultimately determined to be not eligible for a VA hearing aid 
provided free of charge, as he did not meet the requirements 
for eligibility on a non-service-connected basis.   

The veteran also submitted three lay statements in support of 
his claim, from his wife and two long-time acquaintances.  In 
the first of these, dated in October 2005, the writer stated 
that he had met the veteran in 1965, and that the veteran had 
told him that he had injured his left ear in the firing 
range, while in the service.  The second was for a musician 
colleague for over eight years after the veteran was 
discharged from service.  He said that not long after joining 
his quartet, the veteran began to have noticeable hearing 
loss.  Finally, the veteran's wife described the problems she 
had noticed with the veteran's hearing, and said it had been 
going on for awhile.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

A layman, such as the veteran, is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he had certain injuries during service or that he 
experienced certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  A layman, however, is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

However, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  His current statements, and those of his 
friends, are based on recollection of events which transpired 
several decades years earlier, and must be weighed against 
the absence of any contemporaneous report of hearing loss for 
more than 40 years.  Evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as probative evidence.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
considering these factors, the Board notes that the veteran 
was a Chaplain's Assistant while in service, lessening the 
likelihood of prolonged noise exposure from weapons.  At his 
hearing, the veteran testified that he had not had any 
significant noise exposure since service, but the Board 
observes that in addition to any ambient noise over the more 
than 40 post-service years from common sources such as lawn 
mowers or household appliances, noise exposure would have 
been inescapable in his profession as a gospel musician.    

He testified that he did not seek treatment in service 
because he just wanted to get through his training, and was 
afraid that he may have to start basic training over again, 
if he left to get treatment, or, at a minimum, that the 
ridicule from the drill sergeant would outweigh any benefits 
of treatment.  Nevertheless, this does not explain the 
absence of any treatment for more than 40 years after 
service.  In particular, given the importance of hearing to 
the veteran's profession as a musician, the Board does not 
find it plausible that he would suffer noticeable hearing 
loss for 40 years, without at least having it evaluated.  

Part of the veteran's dissatisfaction stems from his having 
been led to believe, by VA, that he would be afforded a 
hearing aid, only to be turned down, after already having 
been tested and measured.  He states he knows other veterans 
who received VA hearing aids without the question of service 
connection ever being raised.  However, the Board must 
consider each case before it separately, without regard to 
any other similar cases, and cannot comment on how any such 
cases may factually vary from the veteran's case.  Instead, 
the Board must apply the law and regulations to the facts of 
the case before it.  

In this case, there is no contemporaneous evidence of the 
presence of hearing loss for more than 40 years after 
service, and the veteran states he did not receive any 
treatment earlier than that.  He was a Chaplain's Assistant 
in service, with little likelihood of significant noise 
exposure, whereas after service, he has had a lengthy career 
as a professional musician, as well as more than 40 years of 
exposure to the noise of daily life.  Under these 
circumstances, the Board finds that the absence of any 
complaints for many years thereafter outweighs the current 
recollections reported many years later of in-service hearing 
loss.  Considering all of these factors, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for hearing loss.  As a result, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


